              Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 1 of 25
                                                                                               ____ FILED ___ ENTERED
                                UNITED STATES DISTRICT COURT                                   ____ LOGGED _____ RECEIVED
                                FOR THE DISTRICT OF MARYLAND                                  10:03 am, Feb 18 2021
                                                                                             AT BALTIMORE
                                                                                             CLERK, U.S. DISTRICT COURT
    IN THE MATTER OF THE SEIZURE                                                             DISTRICT OF MARYLAND
    AND SEARCH OF:                                                                     1:21-mj-259   TMD
                                                                                             BY ______________Deputy
                                                                       CASE NO. _______________

    PNY PERFORMANCE 4GB SD CARD



                       AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

         I, Jeffrey A. Yesensky, being duly sworn, do hereby depose and state:

         1.       I am a Special Agent ( SA ) with the Federal Bureau of Investigation ( FBI ) and

I have been so employed since November 2005. I am currently assigned to a multi-agency child

exploitation task force known as the Baltimore Maryland Child Exploitation Task Force. Since

September 2009, my responsibilities in the FBI have primarily involved the enforcement of federal

criminal statutes involving the sexual exploitation of children pursuant to Title 18, United States

Code, Section 2251, et seq. As part of my training, I have attended numerous training classes

regarding the Internet, on-line child pornography, Internet child enticement, child sex trafficking,

and child sex tourism, and have consulted with my colleagues who have many years of experience

investigating child pornography and child exploitation cases. I have also been the affiant on

numerous prior search and arrest warrants.1


1
  On May 8, 2014, in United States v. Walter L. Williams (C.D. Cal. 13-302-PSG), Special Agent Yesensky testified
in a hearing regarding a border seizure and later warranted search of two laptop computers. In the search warrant
affidavit, Special Agent Yesensky accounted for a delay in seeking the warrant due to an oversight on my part due
largely to demands of two forensic reviews that I was conducting concurrently of two computers in separate
investigations, which each involved the review of hundreds of thousands of images.

While testifying before the district court, Special Agent Yesensky was asked to explain the context' for the
referenced portion of his search-warrant affidavit. Special Agent Yesensky testified that, during the seizure, he was
also giving priority to other matters, such as leading a task force responsible for assisting 18-20 victims of child
prostitution.

In a May 9, 2014 written opinion, the district court judge wrote that he [did] not find this additional statement to be
credible and that the new statement contradicts his prior testimony. The judge wrote: How could Agent Yesensky
                                                                                                     In response to the
                                                                                     rict of California and the Child

                                                          1
              Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 2 of 25

                                                                                                          1:21-mj-259 TMD


         2.         As a federal agent, I am authorized to investigate violations of laws of the United

States and am a law enforcement officer with the authority to execute arrest and search warrants

issued under the authority of the United States.

         3.         This affidavit is made in support of an application for: a PNY PERFORMANCE

4GB SD CARD WITH SERIAL NUMBER WZ40614                                                                 , which is more

specifically described in Attachment A to this Application, for contraband and evidence, fruits,

and instrumentalities of Title 18 U.S.C. § 2252A(a)(2) (receipt and distribution of child

pornography) and 18 U.S.C. § 2252A(a)(5)(B) (possession of child pornography) (hereinafter the

 SUBJECT OFFENSES ) which items are more specifically described in Attachment B to this

Affidavit.

         4.         The statements in this affidavit are based in part on information provided by the

                                             and on my investigation of this matter. Since this affidavit is

being submitted for the limited purpose of securing a search warrant, I have not included each and

every fact known to me concerning this investigation. I have set forth only the facts that I believe




Exploitation and Obscenity Section of the Criminal Division of the United States Department of Justice filed a Motion
                                                                                                        ty finding as
unsupported under the circumstances. The district court denied the Motion for Reconsideration on June 20, 2014.

On October 1, 2014, the Assistant Director in Charge (ADIC) of the FBI-Los Angeles Field Office (LAFO)

Responsibility for a lack of candor or any other investigative deficiency. In the executive summary of the non-referral
statement, the ADIC wrote that, The facts and circumstances of this case clearly indicate that SA Yesensky was not
making any misrepresentation to the court. All prosecutors with intimate knowledge of the case disagree with the lack
of credibility finding and supported the motion to reconsider that decision.


                -referral letter and executive summary, and the suppression hearing transcript are available to this Court
upon request.

                                                                                          over 35 federal search warrants
for electronic accounts, digital devices, and residences in multiple district courts.


                                                             2
            Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 3 of 25

                                                                                       1:21-mj-259 TMD


are necessary to establish probable cause to believe that contraband and evidence, fruits, and

instrumentalities of the TARGET OFFENSES are located on the TARGET DEVICE.

                                         DEFINITIONS

       5.       The following definitions apply to this affidavit and attachments:

                a.       Cellular telephone or cell phone means a handheld wireless device used
for voice and data communication through radio signals. These telephones send signals through
networks of transmitter/receivers, enabling communication with other wireless telephones or
traditional land line telephones. A wireless telephone usually contains a call log, which
records the telephone number, date, and time of calls made to and from the phone. In addition to
enabling voice communications, wireless telephones offer a broad range of capabilities. These
capabilities include: storing names and phone numbers in electronic address books ; sending,
receiving, and storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving videos; storing and playing back audio files; storing dates, appointments,
and other information on personal calendars; and accessing and downloading information from the
Internet. Wireless telephones may include geographic information indicating where the cell phone
was at particular times.

               b.      Computer , as used herein, is defined pursuant to Title 18, United States
Code, Section 1030(e)(1), as an electronic, magnetic, optical, electrochemical, or other high speed
data processing device performing logical or storage functions, and includes any data storage
facility or communications facility directly related to or operating in conjunction with such
device.

               c.        Computer hardware , as used herein, consists of all equipment which can
receive, capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic,
magnetic, or similar computer impulses or data. Computer hardware includes any data-processing
devices (including, but not limited to, central processing units, laptops, tablets, eReaders, Notes,
iPads, and iPods; internal and peripheral storage devices such as fixed disks, external hard drives,
floppy disk drives and diskettes, SD cards, thumb drives, flash drives, USB storage devices, CDs
and DVDs, and other memory storage devices); peripheral input/output devices (including, but not
limited to keyboards, printers, video display monitors, and related communications devices such
as cables and connections), as well as any devices, mechanisms, or parts that can be used to restrict
access to computer hardware (including, but not limited to, physical keys and locks).

                d.       Computer software , as used herein, is digital information which can be
interpreted by a computer and any of its related components to direct the way they work. Computer
software is stored in electronic, magnetic, or other digital form. It commonly includes programs
to run operating systems, applications, and utilities.

               e.        Computer-related documentation, as used herein, consists of written,
recorded, printed, or electronically stored material which explains or illustrates how to configure
or use computer hardware, computer software, or other related items.


                                                 3
         Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 4 of 25

                                                                                         1:21-mj-259 TMD




                f.       Computer passwords and data security devices, as used herein, consist of
information or items designed to restrict access to or hide computer software, documentation, or
data. Data security devices may consist of hardware, software, or other programming code. A
password (a string of alpha-numeric characters) usually operates a sort of digital key to unlock
particular data security devices. Data security hardware may include encryption devices, chips,
and circuit boards. Data security software of digital code may include programming code that
creates test keys or hot keys, which perform certain pre-set security functions when touched.
Data security software or code may also encrypt, compress, hide, or booby-trap protected data
to make it inaccessible or unusable, as well as reverse the progress to restore it.

                g.       Electronic storage devices includes computers, cellular telephones,
tablets, and devices designed specifically to store electronic information (e.g., external hard drives
and USB thumb drives ). Many of these devices also permit users to communicate electronic
information through the Internet or through the cellular telephone network (e.g., computers,
cellular telephones, and tablet devices such as an iPad).

             h.      The Internet is a global network of computers and other electronic devices
that communicate with each other. Due to the structure of the Internet, connections between
devices on the Internet often cross state and international borders, even when the devices
communicating with each other are in the same state.

                i.       Internet Service Providers (ISPs) are commercial organizations that are
in business to provide individuals and businesses access to the Internet. ISPs provide a range of
functions for their customers including access to the Internet, web hosting, e-mail, remote storage,
and co-location of computers and other communications equipment. ISPs can offer a range of
options in providing access to the Internet including telephone based dial-up, broadband based
access via digital subscriber line (DSL) or cable television, dedicated circuits, or satellite based
subscription. ISPs typically charge a fee based upon the type of connection and volume of data,
called bandwidth, which the connection supports. Many ISPs assign each subscriber an account
name a user name or screen name, an e-mail address, an e-mail mailbox, and a personal
password selected by the subscriber. By using a computer equipped with a modem, the subscriber
can establish communication with an Internet Service Provider (ISP) over a telephone line, through
a cable system or via satellite, and can access the Internet by using his or her account name and
personal password.

                 j.      An Internet Protocol address (IP address) is a unique numeric address
used by Internet-enabled electronic storage devices to access the Internet. Every electronic storage
device attached to the Internet must be assigned an IP address so that Internet traffic sent from and
directed to that electronic storage device may be directed properly from its source to its destination.
Most Internet service providers control a range of IP addresses. Some computers have static
that is, long-term IP addresses, while other computers have dynamic that is, frequently
changed IP addresses.

              k.       Child Pornography, as used herein, is defined pursuant to Title 18, United
States Code, Section 2256(8), as


                                                  4
            Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 5 of 25

                                                                                       1:21-mj-259 TMD


picture, or computer or computer-generated image or picture, whether made or produced by
electronic, mechanical, or other means, of sexually explicit conduct, where (A) the production
of such visual depiction involves the use of a minor engaging in sexually explicit conduct; (B)
such visual depiction is a digital image, computer image, or computer-generated image that is, or
is indistinguishable from, that of a minor engaging in sexually explicit conduct; or (C) such visual
depiction has been created, adapted, or modified to appear that an identifiable minor is engaging
in sexually explicit conduct.

              l.      The term minor, as used herein, is defined pursuant to Title 18, United
States Code, Section 2256(1), as any person under the age of eighteen years.

               m.      The term sexually explicit conduct, as used herein, is defined pursuant to
Title 18, United States Code, Section 2256(2) as actual or simulated (i) sexual intercourse,
including genital-genital, oral-genital, anal-genital, or oral-anal, whether between persons of the
same or opposite sex; (ii) bestiality; (iii) masturbation; (iv) sadistic or masochistic abuse; or (v)
lascivious exhibition of the genitals or pubic area of any person.

               n.       Visual depictions include undeveloped film and videotape, and data
stored on computer disk or by electronic means, which is capable of conversion into a visual image.
See Title 18, United States Code, Section 2256(5).

                o.      The terms documents and materials include all information recorded in
any form, visual or aural, and by any means, whether in handmade form (including writings and
drawings), photographic form (including prints, negatives, videotapes, motion pictures, and
photocopies), mechanical form (including printing and typing) or electrical, electronic or magnetic
form (including tape recordings, compact discs, electronic or magnetic storage devices such as
hard disks, CD-ROMs, digital video disks (DVDs), Personal Digital Assistants (PDAs), Multi
Media Cards (MMCs), memory sticks, smart cards, or electronic notebooks, as well as digital data
files and printouts or readouts from any magnetic, electrical or electronic storage device).

                            BITTORRENT PEER TO PEER NETWORKS


       6.       Peer to Peer (P2P) file sharing is a method of communication available to Internet

users through the use of special software. Computers linked together through the Internet using

this software from a network that allows for the sharing of digital files between users on the

network. A user first obtains the P2P software, which can be downloaded from the Internet. In

general, P2P software allows the user to set up file(s) on a computer to be shared with others

running compatible P2P software. BitTorrent, one type of P2P software, sets up its searches by

keywords typically on torrent websites. The results of a keyword search are displayed to the user.


                                                 5
            Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 6 of 25

                                                                                        1:21-mj-259 TMD


The website does not contain the files being shared, only the file referred to as a torrent. The user

then selects a torrent file(s) from the results for download. This torrent file contains instructions

on how a user can download the file(s) referenced in the torrent. The download of a file is achieved

through a direct connection between the computer requesting the file and the computer(s) sharing

the actual files (not the torrent file but the actual files referenced in the torrent file using any

BitTorrent client.)

       7.       For example, a person interested in obtaining child pornographic images would

open the BitTorrent website on his/her computer and conduct a keyword search for files using a

term such as "preteen sex." The results of the search are returned to the user's computer and

displayed on the torrent site. The user selects a torrent file from the results displayed the file(s)

he/she wants to download. Once the torrent file is downloaded, it is used by a BitTorrent program,

which the user had previously installed. The torrent file is the set of instructions the program needs

to find the files referenced in the torrent file. The file(s) is downloaded directly from the computer

or computers sharing the file. The downloaded file(s) is stored in the area previously designated

by the user and/or the software. The downloaded file will remain until moved or deleted.

       8.       One of the advantages of P2P file sharing is that multiple files may be downloaded

in parallel. This means that the user can download more than one file at a time. In addition, a user

may download parts of one file from more than one source computer at a time. For example, a

BitTorrent user downloading an image file may actually receive parts of the image from multiple

computers. The advantage of this is that it speeds up the time it takes to download the file.

       9.       The computer running the file sharing application, in this case a BitTorrent

application has an IP address assigned to it while it is on the Internet. BitTorrent users are able to

see the IP address of any computer system sharing files to them or receiving files from them.



                                                  6
              Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 7 of 25

                                                                                                       1:21-mj-259 TMD


    Investigators log the IP addresses, which have sent those files or information regarding files being

    shared. Investigators can then search public records (ARIN) that are available on the Internet to

    determine the Internet service provider who has assigned that IP address. Based upon the IP

    address assigned to the computer sharing files, subscriber information can be obtained from the

    Internet service provider.

            10.      Millions of computer users throughout the world use P2P file sharing networks to

    share files containing music, graphics, movies and text. These networks have also become a

    popular way to download and distribute child pornography. Any computer user who can connect

    to the Internet can download P2P application software, which is typically free, and use it to share

    files through a P2P network.

            11.      The BitTorrent network is a very popular and publically available P2P file-sharing

                                                                                                                    A

    peer/client can simultaneously provide files to some peers/clients while downloading files from

    other peers/clients.

            12.      The BitTorrent network can be accessed by peer/client computers via many

    different BitTorrent network client (software) programs, examples of which include the BitTorrent

    client program, uTorrent client program, and Vuze client program, among others. These client

    programs are publically available and typically free P2P client software programs that can be

    downloaded from the Internet.

            13.      During the installation of typical BitTorrent network client programs, various

    settings are established which configure the host computer to share files via automatic

    uploading2. Typically, as users download files or pieces of files from other peers/clients on the


2
    As an example, during the downloading and installation of the publically available uTorrent client program, the license
                                                                           uTorrent accelerates downloads by enabling your

                                                            7
            Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 8 of 25

                                                                                                       1:21-mj-259 TMD


 BitTorrent network, other users (peers/clients) on the network are able to download the files or

 pieces of files from them, a process which maximizes the download speeds for all users on the

 network. Once a user has completed the download of an entire file or files, they can also continue

 to share the file with individuals on the BitTorrent network who are attempting to download all



          14.      Files or sets of files are shared on the BitTorrent network via the use of torrents. A

 torrent is typically a small file that describes the file(s) to be shared. It is important to note that

 torrent files do not contain the actual file(s) to be shared, but information about the file(s) to be

 shared needed to accomplish a download. This information includes things such as the name(s) of



 SHA-13 hash value of the set of data describing the file(s) referenced in the torrent. This set of data

 includes the SHA-1 hash value of each file piece in the torrent, the file size(s), and the file

 name(s).

 network. The torrent file may also contain information on how to locate file(s) referenced in the



 information about the peers/clients that have recently reported they are sharing the file(s)



computer to grab pieces of files from other uTorrent or BitTorrent users simultaneously. Your use of the uTorrent software to
download files will, in turn, enable other users to download pieces of those files from you, thereby maximizing download
speeds for all users. In uTorrent, only files that you are explicitly downloading or sharing (seeding) will be made available to
others.                                                                                                             At any time,
you may uninstall uTorrent through the Add/Remove Programs control panel utility. In addition, you can control uTorrent in
multiple ways through its user interface without affecting any files you have already downloaded.

3 The Secure Hash Algorithm (SHA) was developed by the National Institute of Standards and Technology (NIST),

consists of a unique series of letters and numbers. The United States has adopted the SHA1 hash algorithm described
herein as a Federal Information Processing Standard. SHA-1 is the most widely used of the existing SHA hash
functions, and is employed in several widely used applications and protocols. A file processed by this SHA1
operation results in the creation of an associated hash value often referred to as a digital signature. SHA1 signatures
provide a certainty exceeding 99.99% that two or more files with the same SHA1 signature are identical copies of the
same file regardless of their file names.

                                                           8
          Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 9 of 25

                                                                                           1:21-mj-259 TMD


referenced in the torrent file.

may be sharing part or all of the file(s) referenced in the torrent.

the file(s) but are used to facilitate the finding of other peers/clients that have the entire file(s) or

at least a portion of the file(s) available for sharing. It should also be noted that the use of



file(s) being shared from a particular torrent file. There are many publically available servers on

the Internet that provide BitTorrent tracker services.

        15.     In order to locate torrent files of interest and download the files that they describe,

a typical user will use keyword searches on torrent indexing websites, examples of which include

isohhunt.com and the piratebay.org. Torrent indexing websites are essentially search engines that

users on the BitTorrent network use to locate torrent files that describe the files they are looking

to download. Torrent indexing websites do not actually host the content (files) described by torrent

files, only the torrent files themselves. Once a torrent file is located on the website that meets a

                                                         load the torrent file to their computer. The




on the network that have all or part of the file(s) referenced in the torrent file. It is again important

to note that the actual file(s) referenced in the torrent are actually obtained directly from other

                                                                           themselves. Typically, the



reported they have the same file(s) available for sharing (based on SHA-1 info hash value

comparison), or parts of the same file(s), referenced in the torrent, to include the remote

peers/clients Internet Protocol (IP) addresses.



                                                   9
         Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 10 of 25

                                                                                           1:21-mj-259 TMD


        16.     For example, a person interested in obtaining child pornographic images or videos

on the BitTorrent network can go to a torrent indexing website and conduct a keyword search using

                                              -teen hardcore). The results of the keyword search are

typically returned to the user's computer by displaying them on the torrent indexing website. Based

on the results of the keyword search, the user would then select a torrent of interest to them to

download to their computer from the website. Typically, the BitTorrent client program will then

process the torrent file. Utilizing trackers and other BitTorrent network protocols, peers/clients

are located that have recently reported they have the file(s) or parts of the file(s) referenced in the

torrent file available for sharing. The file or files are then downloaded directly from the

computer(s) sharing the file or files. Typically, once the BitTorrent network client has downloaded

part of a file or files, it may immediately begin sharing the part of the file or files it has with other

users on the network. The BitTorrent network client program succeeds in reassembling the file(s)

from different s                                                            -1 hash value of that piece

which is described in the torrent file. The downloaded file or files are then stored in an area (folder)

previously designated by the user and/or the client program on the us

external storage media. The downloaded file or files, including the torrent file, will remain in that

location until moved or deleted by the user.

        17.     Law Enforcement can search the BitTorrent network in order to locate individuals

sharing previously identified child exploitation material in the same way a user searches this

network. Searching the network for these known torrents can quickly identify targets in their



the BitTorrent network recently reporting that they are involved in sharing digital files of known

                                                                   -1 hash values of torrents. These



                                                   10
         Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 11 of 25

                                                                                         1:21-mj-259 TMD


torrents being searched for are those that have been previously identified by law enforcement as

being associated with such files. There are BitTorrent network client programs which allow for

single-source downloads from a computer at a single IP address, meaning that an entire file or files

are downloaded only from a computer at a single IP address as opposed to obtaining the file from

multiple peers/clients on the BitTorrent network. This procedure allows for the detection and

investigation of those computers involved in sharing digital files of known or suspected child

pornography on the BitTorrent network. I knows through my training, knowledge, and experience

that it is not always possible to complete a download from a suspect device. Several factors can

inhibit the download from a suspect device including network issues and software settings. This

information can be documented by investigators and compared to those info hash SHA-1 hash

values the investigator has obtained in the past and believes to be child pornography. Therefore,

without even downloading the file, the investigator can compare the info hash SHA-1 value and

determine with mathematical certainty that a file(s) seen on the network is an identical copy of a

child pornography file(s) they had seen before.

       18.     During the query and/or downloading process from a suspect BitTorrent network

client, certain information may be exchanged between the investigator's BitTorrent client program

and the suspect client program they are querying and/or downloading a file from. This information



pieces of the file(s) being requested, in whole or in part, and that the pieces of the file(s) is being

reported as shared from the suspect client program; and 3) the BitTorrent network client program

and version being utilized by the suspect computer. Law enforcement has the ability to log this

information.




                                                  11
        Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 12 of 25

                                                                                     1:21-mj-259 TMD


       19.      The investigation of peer-to-peer file sharing networks is a cooperative effort of

law enforcement agencies around the country. Many of these agencies are associated with the

Internet Crimes against Children Task Force Program. P2P investigative methodology has led to

the issuance and execution of search warrants around the country resulting in the arrest and

conviction of numerous offenders possessing and/or distributing child pornography, some of

which were also involved in the sexual exploitation of actual child victims.

                                   INVESTIGATIVE FACTS

       20.      In July 2020, I received information from the Frederick

             regarding the FCSO investigation of JEFFREY JOHN WHITE                    , who was a

Registered Sex Offender in Maryland and being investigated by the FCSO for the distribution,

receipt, and possession of child pornography via BitTorrent. As a result of the FCSO investigation,

WHITE was arrested by the FCSO on July 6, 2020, and charged in the State of Maryland with 10

counts of child pornography distribution in violation of Maryland Code CR Section 11.207(a)(4).

The FCSO requested assistance with its investigation from the FBI and eventually provided the

FBI with FCSO case files from the investigation of WHITE. During my review of the FCSO case

files, I learned the following, among other things:

       21.      On April 14, 2020, an undercover computer ( UC ) in the FCSO office, located in

Frederick, Maryland, began conducting an online investigation on the BitTorrent network for

offenders sharing child pornography.         Investigative focus was directed to IP address

73.200.141.134 because it was associated with several torrents identified as being of investigative

interest for child pornography investigations.

       22.      Using a computer running investigative BitTorrent software,               between

approximately April 14, 2020, and April 24, 2020, the UC directly connected to the device at IP



                                                 12
         Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 13 of 25

                                                                                     1:21-mj-259 TMD


address 73.200.141.134 (herein after the

partial downloads, of files containing child pornography. The suspect device reported it was using

BitTorrent software version 4.2.3. Some of these downloads by the UC are summarized below, in

part:

        23.    On April 14, 2020, at 1541 hours, the UC made a successful connection to the

suspect device at IP address 73.200.141.134, port 55962. During this connection, the suspect

device reported it was in possession of 20 pieces contained in the torrent with info hash:

ad5a4097da538b4cbc9a0dd377bb039be42b1830, which contained 18 files. The connection was

terminated on April 15, 2020, at 0117 hours. The FCSO was able to verify the info hash

ad5a4097da538b4cbc9a0dd377bb039be42b1830 contained child pornography. Not every file in

the info hash successfully downloaded from the suspect device. Of the files that did download,

several were confirmed to contain child pornography. One example is summarized below:

                a.                      Youngvideomodels - I04n - Irina 12yo (nude).avi video
that depicts a naked pubescent female, approximately 12-years old, sitting on a chair with her legs
open and her bare vagina exposed to the camera. During this video, the girl uses her hands to
spread apart her vagina.

        24.    On April 15, 2020, at 0117 hours, another connection was made by the UC to the

suspect device at IP address 73.200.141.134, port 55962. The suspect device reported it possessed

torrent with info hash: a8d8436a9b5f04ea27eaa277584f44095a33e6f3, which contained 18 files

and the suspect device reported having 111 pieces. The download was completed at 0802 hours

on April 15, 2020. The FCSO was able to confirm that the files contained child pornography. This

torrent is known to be part of a series that contain files of investigative interest for child

exploitation material. One file that was downloaded in summarized below:

              a.                              lsm02-06-02.mpg                    two pubescent
females, between 14-16 years of age, dancing naked. During this video, on several occasions, the


                                                13
        Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 14 of 25

                                                                                   1:21-mj-259 TMD




        25.   On April 23, 2020, the UC made several connections with the suspect device

reported to be at IP address 73.200.141.134, port 61315. Some of these connections are

summarized below, in part:

               a.     At 0428 hours, the suspect device reported to be in possession of torrent
info hash: f858306a74644f435edc7d953d7df8b647cc68a7, of which it acknowledged having 841
pieces. This info hash is known for investigative interest of child pornography. The FCSO was
able to confirm it contained child pornography;

              b.    At 0448 hours, the suspect device reported to be in possession of torrent
info hash: 3832a0f683b39a0e8302d843413f766d258271b3, of which it acknowledged having
1255 pieces. The download was not complete and the connection was terminated at 0517 hours
on April 23, 2020. The FCSO knew this torrent is one of investigative interest with regards to
child pornography;

              c.     At 0450 hours, the suspect device reported to be in possession of torrent
with info hash: 3832a0f683b39a0e8302d843413f766d258271b3, of which it acknowledged
having 1255 pieces. The download was not complete and the connection was terminated at 0517
hours on April 23, 2020. The FCSO knew this torrent is one of investigative interest with regards
to child pornography.

       26.    On April 24, 2020, the UC made two connections to the suspect device o at IP

address 73.200.141.134, port 57932, which are summarized below, in part:

               a.     At 00:53:20 hours, the suspect device reported to have torrent info hash:
f858306a74644f435edc7d953d7df8b647cc68a7, of which it acknowledged having 842 pieces.
This download was stopped at 0457 hours. The download was not completed; however; the info
hash is known to be of investigative interest for child pornography;

               b.     At 00:53:37 hours, the suspect device reported to have torrent info hash:
f858306a74644f435edc7d953d7df8b647cc68a7, of which it acknowledged having 842 pieces.
This download was stopped at approximately 0457 hours and was not completed; however the info
hash is known to be of investigative interest for child pornography.

       27.    On June 14, 2020, the FCSO obtained records from Comcast Cable

Communications for IP address: 73.200.141.134 which listed the subscriber of this IP Address

                                                                                           nd St




                                              14
         Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 15 of 25

                                                                                     1:21-mj-259 TMD


         28.   The FCSO identified WHITE, who resided at 9 South 2nd St Unit C, Woodsboro,

MD 21798, to be a Registered Sex Offender who was currently on probation for a child

pornography conviction from approximately 2014. The FCSO noted that WHITE                      case

revealed he was a collector of child pornography, and in that case, WHITE was found to have

over 4,000 images and 14 videos of child pornography, as well as files of child erotica on USB

drives, in addition to over 5,000 images and 56 videos found on his laptop.

         29.   On June 25, 2020, the FCSO obtained a search and seizure warrant

residence located at 9 South 2nd St., Unit C, Woodsboro, MD 21798, from the Honorable Judge

Julia Martz Fisher. On July 6, 2020, this warrant was executed by the FCSO, with assistance

from the FBI, and the FCSO seized the following item that belonged to WHITE from his

residence: One HP Probook 650 GT laptop with S/N: 5CG5181YKG

          .

         30.   WHITE was interviewed by the FCSO and myself during the execution of the above

search warrant and provided voluntary statements to law enforcement officers after waiving his

Miranda Rights. During this interview, WHITE identified the HP Probook Laptop as belonging

to him and being used solely by him, and WHITE repeatedly told the interviewing agents he did

not know the password to the HP Probook Laptop, despite changing the password to it some time

prior.

         31.   The HP Probook Laptop was found to be encrypted and, therefore, could not be

accessed initially by the FCSO. On July 22, 2020, the FCSO requested assistance from the FBI

with the decryption of the HP Probook Laptop.

         32.   On or about October 9, 2020, the        successfully decrypted the hard drive of the

HP Probook Laptop and created a decrypted forensic image of its contents. This decrypted image



                                                  15
        Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 16 of 25

                                                                                      1:21-mj-259 TMD


was thereafter returned to the FCSO on October 13, 2020, for review by the FCSO. During this

review, t                   the HP Probook Laptop to contain approximately 7,000 unique image

files and approximately over 240 unique video files considered to be suspected child pornography,

which included the following:

                a.     Video              file,            with              file             name

aged approximately 8- to 11-years old, in a seated position with her legs spread apart such that her
bare vagina is exposed to the camera. The hand of an apparent adult male is observed in this video
using two fingers to spread the vagina apart to take a close-up of her vagina;

                b.     Video              file,            with              file             name

approximately 9- to 11-years old, wearing no bottoms and laying on her bed on her back with a
cat. The minor is observed spreading her legs, exposing her bare vagina to the camera, and rubbing
her vagina with her hands. The minor is also depicted on her knees, on the bed, exposing her bare
vagina and anus to the camera while she uses her finger to rub her anus and vagina.

        33.     On December 7, 2020, following the above forensic assistance provided by the FBI,

the FBI returned HP Probook Laptop to the FCSO, whereupon the FCSO observed the presence

of the TARGET DEVICE inside the HP Probook Laptop.

        34.     The TARGET DEVICE has remained in the secured custody of the FCSO and or

FBI since its                                           6, 2020, by the FCSO. While in the secure

custody of the FCSO and the FBI, the TARGET DEVICE was not searched. The FBI did not

conduct a search of the TARGET DEVICE at the time of the above decryption and forensic

processing of the HP Probook Laptop; only the hard drive of this laptop was forensically

processed.

        35.     The TARGET DEVICE is currently in the secure custody of the FBI at the FBI

Office in Linthicum, Maryland.

    CHARACTERISTICS COMMON TO INDIVIDUALS WHO POSSESS, AND/OR
                 DISTRIBUTE CHILD PORNOGRAPHY



                                                  16
         Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 17 of 25

                                                                                        1:21-mj-259 TMD


        36.    Based on my previous investigative experience related to child exploitation

investigations, and the training and experience of other law enforcement officers with whom I

have had discussions, I know there are certain characteristics common to individuals who have

an interest in child pornography and who possess and/or distribute child pornography:

                a.      Such individuals may receive sexual gratification, stimulation, and
satisfaction from contact with children, or from fantasies they may have viewing children engaged
in sexual activity or in sexually suggestive poses, such as in person, in photographs, or in other
visual media, or from literature describing such activity.

                b.     Such individuals may collect sexually explicit or suggestive materials in a
variety of media, including photographs, magazines, motion pictures, videotapes, books, slides,
and/or drawings or other visual media. Individuals who have a sexual interest in children or
images of children oftentimes use these materials for their own sexual arousal and
gratification. Further, they may use these materials to lower the inhibitions of children they are
attempting to seduce, to arouse the selected child partner, or to demonstrate the desired sexual acts.

               c.     Such individuals almost always possess and maintain their hard copies of
child pornographic material, that is, their pictures, films, video tapes, magazines, negatives,
photographs, correspondence, mailing lists, books, tape recordings, etc., in the privacy and security
of their home or some other secure location. Individuals who have a sexual interest in children or
images of children typically retain their pictures, films, video tapes, photographs, magazines,
negatives, photographs, correspondence, mailing lists, books, tape recordings, and child erotica,
etc. for many years.

                 d.      Likewise, such individuals often maintain their child pornography images
in a digital or electronic format in a safe, secure, and private environment, such as a computer and
surrounding area. These child pornography images are often maintained for several years and are

their person, or in cloud-based online storage, to enable the individual to view the child
pornography images, which are valued highly. Some of these individuals also have been found to
download, view, and then delete child pornography on their computers or digital devices on a
cyclical and repetitive basis.

               e.      Importantly, evidence of such activity, including deleted child pornography,

tools. Indeed, the very nature of electronic storage means that evidence of the crime is often still
discoverable for extended periods o

               f.      Such individuals also may correspond with and/or meet others to share
information and materials, rarely destroy correspondence from other child pornography
distributors/possessors, conceal such correspondence as they do their sexually explicit material,
and often maintain lists of names, addresses (including email addresses), and telephone numbers


                                                 17
        Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 18 of 25

                                                                                     1:21-mj-259 TMD


of individuals with whom they have been in contact and who share the same interests in child
pornography.
                g.      Such individuals prefer not to be without their child pornography for any
prolonged time period. This behavior has been documented by law enforcement officers involved
in the investigation of child pornography throughout the world.

         37.   Based on the following, I believe WHITE displays characteristics common to

individuals who possess and/or distribute child pornography: As described above, on multiple

occasions, between approximately 2013 and 2020, WHITE was found to have possessed and/or

shared numerous sexually explicit images and videos depicting minors.

                                        CONCLUSION

        38.    Based on the foregoing, I respectfully submit there is probable cause to believe the

SUBJECT OFFENSES have been committed, and there is probable cause to believe evidence of

these crimes can be found on the TARGET DEVICE.

        39.    Because the search of the TARGET DEVICE will be of an object already in the

custody and control of the FBI, and will not require any intrusion upon physical premises, I

respectfully submit that good and reasonable cause exists to permit the execution of this warrant

at any time, day or night.




                         [SPACE INTENTIONALLY LEFT BLANK]




                                                18
        Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 19 of 25

                                                                                    1:21-mj-259 TMD




                                                    ______________________________
                                                    Special Agent Jeffrey A. Yesensky
                                                    Federal Bureau of Investigation



Affidavit submitted by email and attested to me as true and accurate by telephone consistent with
Fed. R. Crim. P. 4.1 and 41(d)(3) on this ______ day of ________________, 2021.



______________________________
Honorable Thomas M. DiGirolamo
United States Magistrate Judge




                                               19
       Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 20 of 25

                                                                           1:21-mj-259 TMD


                                  ATTACHMENT A

                DESCRIPTION OF THE DEVICE TO BE SEARCHED


       The device to be searched is a PNY PERFORMANCE 4GB SD CARD WITH SERIAL
                                                   custody of the FBI and located at an
FBI facility in Linthicum, Maryland.




                                       1
          Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 21 of 25

                                                                                        1:21-mj-259 TMD


                                        ATTACHMENT B

                                     ITEMS TO BE SEIZED


         The following materials, which constitute evidence of the commission of a criminal

offense, contraband, the fruits of crime, or property designed or intended for use or which is or has

been used as the means of committing a criminal offense, namely violations of 18 U.S.C. §

2252A(a)(2) (receipt and distribution of child pornography) and 18 U.S.C. § 2252A(a)(5)(B)

(possession of child pornography):

         1.    Computers or storage media used as a means to commit the violations described

above.

         2.    For any computer or storage medium whose seizure is otherwise authorized by this

warrant, and any computer or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, COMPUTER ):

               a.      evidence of who used, owned, or controlled the COMPUTER at the time

the things described in this warrant were created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents, browsing history, user profiles,

email, email contacts, chat, instant messaging logs, photographs, and correspondence;

               b.      evidence of software that would allow others to control the COMPUTER,

such as viruses, Trojan horses, and other forms of malicious software, as well as evidence of the

presence or absence of security software designed to detect malicious software;

               c.      evidence of the lack of such malicious software;

               d.      evidence indicating how and when the computer was accessed or used to

determine the chronological context of computer access, use, and events relating to crime under

investigation and to the computer user;


                                              1
            Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 22 of 25

                                                                                      1:21-mj-259 TMD


                e.

crime under investigation;

                f.     evidence of the attachment to the COMPUTER of other storage devices or

similar containers for electronic evidence;

                g.     evidence of programs (and associated data) that are designed to eliminate

data from the COMPUTER;

                h.     evidence of the times the COMPUTER was used;

                i.     passwords, encryption keys, and other access devices that may be necessary

to access the COMPUTER;

                j.     documentation and manuals that may be necessary to access the

COMPUTER or to conduct a forensic examination of the COMPUTER;

                k.     records of or information about Internet Protocol addresses used by the

COMPUTER;

                l.     records of

including firewall logs, caches, browser history and cookies, bookmarked or favorite web

pages, search terms that the user entered into any Internet search engine, and records of user-typed

web addresses; and

                m.     contextual information necessary to understand the evidence described in

this attachment.

        3.      Routers, modems, and network equipment used to connect computers to the

Internet.

        4.      Child pornography and child erotica.




                                              2
         Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 23 of 25

                                                                                       1:21-mj-259 TMD


       5.      Records, information, and items relating to violations of the statutes described

above including:

               a.      Records, information, and items relating to the occupancy or ownership of

9 SOUTH SECOND STREET, UNIT C, WOODSBORO, MD 21798, including utility and

telephone bills, mail envelopes, or addressed correspondence; Records, information, and items

relating to the ownership or use of computer equipment found in the above residence, including

sales receipts, bills for Internet access, and handwritten notes;

               b.      Records and information relating to the identity or location of the persons

suspected of violating the statutes described above.

       6.      With respect to the search of any of the items described above which are stored in

the form of magnetic or electronic coding on computer media or on media capable of being read

by a computer with the aid of computer-related equipment (including CDs, DVDs, thumb drives,

flash drives, hard disk drives, or removable digital storage media, software or memory in any

form), the search procedure may include the following techniques (the following is a non-exclusive

list, and the government may use other procedures that, like those listed below, to minimize the

review of information not within the list of items to be seized as set forth herein, while permitting

government examination of all the data necessary to determine whether that data falls within the

items to be seized):

               a.      surveying various file directories and the individual files they contain

(analogous to looking at the outside of a file cabinet for markings it contains and opening a drawer

believed to contain pertinent files);

               b.       opening or cursorily reading the first few pages of such files in order to

determine their precise contents;



                                              3
          Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 24 of 25

                                                                                        1:21-mj-259 TMD


                c.       scanning storage areas to discover and possible recover recently deleted

files;

                d.       scanning storage areas for deliberately hidden files; or

                e.      performing key word searches or other search and retrieval searches through

all electronic storage areas to determine whether occurrences of language contained in such storage

areas exist that are intimately related to the subject matter of the investigation.


         7.     With respect to the search of the information provided pursuant to this warrant, law

enforcement personnel will make reasonable efforts to use methods and procedures that will locate

and expose those categories of files, documents, communications, or other electronically stored

information that are identified with particularity in the warrant while minimizing the review of

information not within the list of items to be seized as set forth herein, to the extent reasonably

practicable.   If the government identifies any seized communications that may implicate the

attorney-client privilege, law enforcement personnel will discontinue its review and take

appropriate steps to segregate all potentially privileged information so as to protect it from

substantive review.    The investigative team will take no further steps regarding any review of

information so segregated absent further order of the court. The investigative team may continue

to review any information not segregated as potentially privileged.

         8.     If after performing these procedures, the directories, files or storage areas do not

reveal evidence of child pornography or other criminal activity, the further search of that particular

directory, file or storage area, shall cease.

         9.     As used above, the terms records and information includes all forms of creation

or storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing


                                                4
        Case 1:21-mj-00259-TMD Document 2 Filed 02/18/21 Page 25 of 25

                                                                                   1:21-mj-259 TMD


or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).

       10.    The term      computer    includes all types of electronic, magnetic, optical,

electrochemical, or other high speed data processing devices performing logical, arithmetic, or

storage functions, including desktop computers, notebook computers, mobile phones, tablets,

server computers, and network hardware.




                                            5
